Order entered October 1, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00216-CR

                          NATHAN EARL BURGESS, Appellant

                                              V.

                               STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Collin County, Texas
                          Trial Court Cause No. 001-86625-2012

                                         ORDER
       The Court has before it appellant’s September 15, 2014 pro se motion to recuse Justice

Myers. Appellant is represented by counsel and is not entitled to hybrid representation. See

Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981). Accordingly, the Court

DENIES appellant’s pro se motion to recuse.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

William Schultz and John Rolater.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE